Citation Nr: 1403428	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of anal cysts. 

2.  Entitlement to service connection for bilateral eye disorders. 

3.  Entitlement to service connection for a disorder manifested by sleep disturbances. 

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board in his October 2007 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for February 2009.  See November 2008 letter. The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2013).

The claims were remanded by the Board in September 2011 for additional development.  The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran submitted additional evidence directly to the Appeals Management Center (AMC) in December 2012, after the issuance of the September 2012 supplemental statement of the case.  The submission of this evidence was accompanied by a waiver of RO consideration.  See September 2013 brief.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The issues of service connection for erectile dysfunction and a disorder manifested by sleep disturbances are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.



FINDINGS OF FACT

1.  Service treatment records document substantial treatment in service for what were diagnosed and described as recurrent perianal abscesses, ischiorectal abscess, boils near the rectum, and right scrotal abscess; the Veteran has competently and credibly reported continued symptomatology associated with the in-service treatment since service; and the probative evidence of record establishes that the claimed condition was at least as likely as not incurred in or caused by service.  

2.  Refractive error shown in service is not a disability for VA compensation purposes and the probative evidence of record establishes that the currently diagnosed bilateral cataracts are related to age, not to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of anal cysts have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bilateral eye disorders have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this decision, the Board is granting entitlement to service connection for residuals of anal cysts, which represents a complete grant of the benefit sought on appeal as it pertains to that claim.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

In regards to the claim for service connection for bilateral eye disorders, the Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2006.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in February 2007.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue of service connection for bilateral eye disorders was obtained in January 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's September 2011 remand instructions as outstanding service treatment records were obtained, VA asked the Veteran to identify all medical providers who had treated him for bilateral eye problems since his separation from service, and a VA examination was scheduled.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also October 2011 letter.  In the VA Forms 21-4142 received at the AMC in December 2012, the Veteran did not indicate that he had received any treatment for any bilateral eye problems since service.  

As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has residuals of anal cysts and bilateral eye disorders as a result of service.  He specifically reports that his service treatment records support his claims. 

Service treatment records reveal that at the time of the Veteran's February 1972 entry into service, he had 20/30 distance vision in the right eye, 20/20 distance vision in the left eye, and 20/20 near vision in both eyes.  The examiner noted defective vision that was not considered disabling.  See report of medical examination.  At the time of his October 1979 discharge examination, the Veteran checked that he had eye trouble and the reviewing examiner indicated that the Veteran had worn glasses for defective visual acuity for six years but that there were no complications and no sequelae.  The reviewing examiner noted that the Veteran's report of eye trouble referred to wearing glasses.  The October 1979 objective examination report noted that the Veteran had 20/25 distance vision in right eye corrected to 20/20 and that he had 20/20 distance vision in the left eye corrected to 20/20.  As to near vision, the Veteran had 20/40 vision in the right eye corrected to 20/20, and he had 20/25 vision in the left eye also corrected to 20/20.  See reports of medical history and examination.  

Service treatment records also reveal substantial treatment in service for what were diagnosed and described as recurrent perianal abscesses, ischiorectal abscess, boils near the rectum, and right scrotal abscess, to include while the Veteran was in Thailand.  See clinical records.  At the time of his October 1979 discharge examination, the Veteran checked that he had rectal problems, which the reviewing examiner noted referred to anal abscess in the buttock area for which the Veteran had been hospitalized for 30 days in 1974 and seven days in both 1975 and 1976.  See reports of medical history and examination.  

The post-service treatment records of record are devoid of reference to treatment for, or complaint of, any bilateral eye disorders.  A December 2006 Agent Orange program note indicated that the Veteran's problem list included abscesses of the anal and rectal regions, with a date of onset in 1974 and the last recurrence in October 2006.  Although the examiner reported the Veteran's rectal examination was normal, an assessment of abscesses of the anal and rectal regions was made.

The Veteran underwent a VA rectum and anus examination in August 2007, at which time his claims file was reviewed.  The Veteran reported that he currently had a cystic lesion in the left groin for two days, which he was treating with soaks and a hot tub. It was noted that he washed with Irish Spring soap.  The Veteran indicated that he had no pain, drainage, anal itching, anal swelling, or anal discharge.  He stated that he developed a cystic lesion in the right buttocks during service.  He reported that he was sent to a clinic in Ubon, Thailand, for day surgery and that the area was incised and drained.  The Veteran related that he was placed on an oral antibiotic ointment.  He indicated that in January 1975, he had a cystic lesion in the right scrotal area.  He stated that he was treated at an outpatient clinic with incision and drainage, as well as an oral antibiotic.  The Veteran reported that in 1975 or 1976, he had another right buttock cystic lesion.  He reported that the area was opened and drained at Shaw Air Force Base in South Carolina and that he was also treated with an oral antibiotic.  The Veteran further indicated that in 1979, he had another right buttocks cystic lesion, which was also treated at Shaw Air Force Base in South Carolina.  He stated that the lesion was opened and drained and that he was treated with an oral antibiotic.  The Veteran reported that after his discharge from service, he was treated by a private physician for a right buttock lesion, which was opened and drained.  He stated that he was referred to an infectious disease specialist, but that no specific recommendations were given to him.  The Veteran indicated that he had no history of fecal incontinence, hemorrhoids, trauma to the rectum, rectal bleeding, or fistula or neoplasm of the rectum.  The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that she believed that the Veteran had a history of skin abscesses on the buttocks in the right groin area by history and scars, not anal abscesses, as noted in the claims file.  The examiner stated that the claims file did not support skin abscesses and only referred to the anal abscesses. 

The Board remanded the claim for another VA examination, which was conducted in December 2011.  The examiner indicated that there was no current condition of the anus or rectum but that the Veteran now has recurrent infected cysts.  Although examination was normal and there were no lesions at present, the examiner indicated that the Veteran had described lesions that sound like infected dermoid cysts or, more likely, skin abscesses.  After reviewing the claims folder, the examiner provided an opinion that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale section, the examiner reported that based on the Veteran's history, it is at least as likely as not that the "cysts" he describes are boils of the skin.  The examiner explained that this is a common condition in hot, humid conditions such as Thailand.  The examiner noted that they can occur anywhere on the skin, but are most common in areas which are constantly abraided such as the groin or feet.  The examiner explained that treatment is surgical drainage and antibiotics, as the Veteran described.  The examiner noted that these conditions do improve once the individual moves to a dryer environment, but the skin becomes colonized with bacteria that are more likely to cause recurrences even many years after the environment is normalized.  

The Veteran underwent an eye examination in January 2012, at which time his claims file was reviewed.  He reported being issued glasses in service and continuing to become more dependent on them, especially for his near vision.  He also reported that he had irritation and redness during service and that he currently uses eye wash when this happens now.  Following a very detailed physical examination, the examiner diagnosed bilateral cataracts.  The examiner noted that the cataracts were mildly affecting the best corrected visual acuity in both eyes.  The examiner also noted that the claims folder documented refractive error with glasses wear.  There were no eye conditions other than refractive error documented and that upon examination, the Veteran was found to have age-related cataracts, left eye greater than right, and refractive error in both eyes.  It was the examiner's opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale section, the examiner indicated that the Veteran did not have any eye condition other than refractive error and cataracts.  The examiner noted that the Veteran's cataracts were age related and not related to service; that his service treatment records did not indicate any other eye disorder; and that his examination was otherwise normal.  The examiner also noted that the Veteran does wear glasses and wore glasses in service as well.  

The preponderance of the evidence of record supports the claim for service connection for residuals of anal cysts.  As noted previously, the service treatment records document substantial treatment in service for what were diagnosed and described as recurrent perianal abscesses, ischiorectal abscess, boils near the rectum, and right scrotal abscess.  In addition, the Veteran is competent to report continued symptomatology associated with the in-service treatment since service and the Board finds his assertions to be credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, the December 2011 VA examiner indicated that the Veteran had described lesions that sound like infected dermoid cysts or, more likely, skin abscesses and, after reviewing the claims folder, provided an opinion that the claimed condition was at least as likely as not incurred in or caused by service since it is at least as likely as not that the "cysts" he describes are boils of the skin.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection for residuals of anal cysts is warranted.  See 38 C.F.R. § 3.303.  

The preponderance of the evidence of record does not support the claim for service connection for bilateral eye disorders.  While the Board acknowledges the in-service finding of defective vision, the January 2012 VA examiner explained that the only documented bilateral eye problem noted in the claims folder prior to the examination was refractive error with glasses wear.  Refractive error of the eye is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c) (2013).  In addition, while the Veteran has a current diagnosis of bilateral cataracts and is competent to report bilateral eye problems since service, the only probative opinion of record indicates that the Veteran's cataracts were age related and not related to service.  In the absence of evidence that the Veteran has a bilateral eye disorder that is subject to VA compensation as a result of service, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.  



ORDER

Service connection for residuals of anal cysts is granted.  

Service connection for bilateral eye disorders is denied.  


REMAND

In the September 2011 remand, the Board noted that a December 2006 Agent Orange program note reported that the Veteran had a problem list that included sleep disturbances with features of post-traumatic stress disorder (PTSD); that it was unclear whether the Veteran is currently diagnosed with a psychiatric disorder, such as PTSD; and that it was also unclear whether the Veteran has a separate disorder manifested by sleep disturbances, or whether his diagnosed sleep disturbances are a feature of a psychiatric disorder.  The Board remanded the claim for a VA examination, but the Veteran failed on several occasions to report for the scheduled examination.  

Review of the claims file reveals that the Veteran reported receiving VA treatment for PTSD and being placed on medication in the early 1990s.  Although VA treatment records from the VA Medical Center (VAMC) in Charleston, South Carolina, have been associated with the claims folder, the earliest record of treatment from this facility is dated in December 2006.  Given the Veteran's assertions and the possibility that there are outstanding VA treatment records, remand is necessary to make efforts to obtain them.

As the claim for a disorder manifested by sleep disturbances is being remanded for the foregoing reason, another attempt to schedule the Veteran for a VA examination in connection with this claim should be made.  More contemporaneous VA treatment records from the Charleston VAMC should also be obtained.  

The Veteran underwent a VA male reproductive examination in December 2011, at which time he was diagnosed with erectile dysfunction.  The examiner provided an opinion that it was less likely than not that the erectile dysfunction was incurred in or caused by service, but that it is at least as likely as not that it was proximately due to or the result of the medications he was prescribed in the 1990s to treat a mental disorder.  Given the fact that the claim for service connection for a disorder manifested by sleep disturbances is being remanded, the claim for service connection for erectile dysfunction is inextricably intertwined with the claim for service connection for a disorder manifested by sleep disturbances.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to service connection for erectile dysfunction will be deferred.  Efforts should be made, however, to obtain the Veteran's complete treatment records from Dr. R.S., from whom the Veteran reported receiving treatment for erectile dysfunction in a VA Form 21-4142 received at the AMC in December 2012.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Charleston VAMC dated prior to December 2006, to include a specific request for records dated in the 1990s.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the Charleston VAMC dated since October 2011.  

3.  Make efforts to obtain the Veteran's complete treatment records from Dr. R.S., from whom the Veteran reported receiving treatment for erectile dysfunction.  See VA Form 21-4142 received at the AMC in December 2012.  

4.  Schedule the Veteran for a VA examination to determine the nature of his claimed disorder manifested by sleep disturbances and for an opinion as to whether the disorder is related to service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner should specifically indicate whether the Veteran has a diagnosed disorder manifested by sleep disturbances, or whether any such sleep disturbances constitute a feature, or symptom, of a diagnosed psychiatric disorder.  The examiner should also diagnose all current psychiatric disorders. 

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disorder manifested by sleep disturbances, or psychiatric disorder with sleep disturbances as a feature or symptom, are etiologically related to the Veteran's periods of service.  If the examiner finds that any diagnosed disorder manifested by sleep disturbances, or psychiatric disorder with sleep disturbances as a feature or symptom, existed prior to the Veteran's period of service, the examiner should comment on whether any such pre-service conditions were permanently worsened by service.  The examiner must specifically acknowledge and discuss the Veteran's report that his disorder manifested by sleep disturbances first manifested during her period service. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the remaining claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


